     Case 2:20-cv-10025-JAK-PLA Document 17 Filed 06/11/21 Page 1 of 1 Page ID #:174



1

2                                                                                         JS-6
3

4

5

6

7

8                                    UNITED STATES DISTRICT COURT
9                                  CENTRAL DISTRICT OF CALIFORNIA
10                                          WESTERN DIVISION
11

12    SIDNEY RAYNARD CARTER,                      )    No. CV 20-10025-JAK (PLA)
                                                  )
13                          Plaintiff(s),         )    ORDER DISMISSING ACTION WITHOUT
                                                  )    PREJUDICE
14                    v.                          )
                                                  )
15    J. LIANG, et al.,                           )
                                                  )
16                          Defendant(s).         )
                                                  )
17

18           As the Court has been notified that plaintiff is deceased (ECF No. 13), and as no successor
19    or representative of plaintiff has moved for substitution within 90 days of service of the March 11,
20    2021, Statement Noting Death (ECF No. 15), IT IS HEREBY ORDERED that this action is
21    dismissed without prejudice. See Fed. R. Civ. P. 25(a)(1).
22           IT IS SO ORDERED.
23

24             June 11, 2021
      DATED: ________________________                 _________________________________________
                                                                 JOHN A. KRONSTADT
25                                                          UNITED STATES DISTRICT JUDGE
26

27

28
